Citation Nr: 1738785	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for recurrent abdominal muscle tear residuals. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 16, 1974 to July 31, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This matter was remanded by the Board in June 2014 and March 2016 to schedule a hearing. 

In April 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from abdominal muscle tear residuals related to an in-service injury.  He testified at the hearing that he suffered abdominal pain during basic training and that his superiors told him he needed to have surgery or be discharged.  The Veteran indicates that he chose to be discharged and had surgery to repair a hernia approximately six months after discharge.  

The service treatment records (STRs) do not reflect that the Veteran suffered an in service injury or received treatment for such an injury.  VA attempted to obtain hospital records regarding his post-service hernia surgery, but a response indicated that there were no such records available.  See response from Harris County Hospital District received September 2011. 

May 2003 VA medical reports indicate the Veterans has been treated for abdominal pain and hernias since 2003.  These records note a midline abdomen scar from a previous surgery. 

Before a decision can be reached in this matter, a remand is necessary for further development.  The Board observes that the Veteran's service personnel records are not of record, which may provide additional information regarding the circumstances of his separation from service.  Accordingly, they should be requested on remand.

In addition, a remand is necessary to obtain Social Security Administration (SSA) disability records.  The AOJ should obtain and associate any SSA decisions awarding or denying benefits to the Veteran, in addition to the records that SSA based any determination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain all of the Veteran's SSA records, to include any administrative decision on any application for SSA benefits and all underlying records in SSA's possession.  All obtained records should be associated with the evidentiary record.  If the search for records yields negative results, the claims file must be properly documented as to the unavailability of these records. 
 
2.  Obtain the Veteran's service personnel records, to include any records pertaining to the reasons for his separation from service, and associate them with the claims file.

3.  After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




